Case 2:18-cv-02947-JMA-AKT Document 25 Filed 11/20/18 Page 1 of 2 PageID #: 71


                                                                    FILED
                                                                    CLERK
                                                           11/20/2018 11:57 am
                                                              U.S. DISTRICT COURT
                                                         EASTERN DISTRICT OF NEW YORK
                                                              LONG ISLAND OFFICE




                                                  Case closed.
                                                  SO ORDERED.
                                                  /s/ JMA, USDJ
                                                  11/20/2018
Case 2:18-cv-02947-JMA-AKT Document 25 Filed 11/20/18 Page 2 of 2 PageID #: 72
